Plaintiff shipped certain hogs from South Dakota to Minnesota over defendant's railway. Three subsequently died. Plaintiff claimed the death of the animals was due to the negligence of defendant or a connecting carrier, and that he was entitled to recover the actual value of the animals (which he placed, at $564.13), plus $80 expended in caring for and treating them prior to their death, making a total of $644.13, which the jury awarded him. Defendant conceded for the purposes of the case its liability for the death of the animals, but maintained that plaintiff's recovery must be limited to a valuation of $15 per hog plus the sum of $4 (the net amount of freight payment apportionable to said three animals), together with interest, and defendant offered judgment for that amount at the trial, and after the verdict moved for the entry of such judgment notwithstanding the verdict.
There is no controversy whatever as to any material fact, and *Page 268 
from the testimony there emerges without dispute the vital and controlling fact that plaintiff knowingly contracted for, received, and accepted a certain freight rate covering the shipment (together with a subsequent partial refund thereof), which rate could lawfully be granted and refund lawfully made by the carrier (pursuant to its duly published and filed tariffs) only to a shipper who placed a basic released valuation of $15 per hog upon the animals shipped and whose recovery in case of loss could not exceed that amount.
The undisputed facts make out a clear case requiring the application of a thoroughly established and indeed uncontroverted rule of law which may be summarized in a single paragraph as follows:
An interstate shipper of live stock by common railway carrier who knowingly contracts for and receives a freight rate, which, according to the published and filed tariffs of the carrier, can only be granted to a shipper upon condition that liability in case of loss is limited to a certain valuation per animal stated in the tariffs, is bound by such limitation, even though he did not know that the tariff so provided, did not declare such valuation in the shipping contract, did not intend to be so bound, and did not realize that his acceptance of such rate would have that effect.
Plaintiff is entitled to the judgment offered by defendant and no more, and upon these grounds I concur in the result arrived at by the majority opinion.